The Attorney               General of Texas
                                           May 30, 1981
MARK WHITE
Attorney General



                   Honorable John A. Traeeer                 Opinion No.   ~~-348
                   Chairman
                   Committee on Intergovernmental            Re: May state release claims on
                     Relations                               land deeded to former office of the
                   Texas State Senate                        State     Superintendent of Public
                   Austin, Texas 78i’ll                      Instruction


                   Dear Senator Traeger:

                          Senate Bill 1027, which you submit with your request, releases any
                   claim by the state to a one-acre tract of land deeded from an individual to
                   “Ashbel Smith, Superintendent of Public Instruction and his successors in
                   office.‘. . .” You inform us that the successors of the original grantor have
                   been in continuous possession of the land for many years. The bill provides
                   for the restoration of title to a successor of the original grantor.      YOU
                   inquire whether the Texas Constitution prohibits the enactment of Senate
                   Bill 1027.


                          The office of the State Superintendent       of Public Instruction was
                   established in 1884. Acts 1884, 18 Leg., lst S.S., ch. 25 S8, art. 7, Sl2, at 38,
                   41. The superintendent    was charged with the general superintendency of
                   business relating to the public schools of the state. Id. S13. In our opinion,
                   he was empowered to accept grants of property for school purposes on
                   behalf of the state. The state has power to acquire property, dispose of it,
                   and place it in the hands of a custodian.         Conley v. Daughters of the
                   Republic, 156 S.W. 197 (Tex. 1913).

                         In 1949, the legislature established the position of State Commissioner
                   of Education and gave him the powers and duties formerly vested in the
                   State Superintendent of Public Instruction.      Acts 1949, 51st Leg., ch. 299,
                   art. V, Sl, at 537, 543. -See Educ. Code Sll.25.

                          On the facts presented, of which we have no direct knowledge, the
                   tract of land described in Senate Bill 1027 belongs to the state, and we must
                   conclude, in the absence of additional facts, is in the custody of the
                   Commissioner of Education. Its continuous possession by successors of the
                   original grantor does not give them an interest in it. Adverse possession
                   would not run against the state.    Humble Oil & Refining Co. v. State, 162
                   S.W. 2d 119,134 (Tax. Civ. App. - Austin 1942, writ ref’dl. Nor ls the state’s
                   title affected by the lapse of time, lathes, payment of taxes, or the
                   dereliction of its offices. 5


                                                     p.   1152
Honorable John A. Traeger - Page Two     (Mw-348)




        The constitution prohibits the legislature from giving away state money or
property.    Tex. Const. art. III, SS44, 51, 52, 55. See also Tex. Const. art. 3, .§56.
Attorney General Opinion WW-185 (19571. ConsequenT               Senate Blll 1027, which
gratuitiously disposes of state property, would be unconstitutional if enacted.

                                    SUMMARY

               Senate Bill 1027, if enacted, would be unconstitutional
            because it would authorize the gratuitious disposition of state
            property to an individual.




                                                    MARK     WHITE
                                                    Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Carl Glaze
Rick Gllpin
Jim Moelliqer
Bruce Youngblood




                                    p. 1153